DETAILED ACTION
Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 17 November 2022 has been entered. Claims 1-13, 15-17, 19, and 21-22 are pending in the application.  Claims 14, 18, and 20 are canceled from consideration.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-17, 19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the at least one first connection" in 14 and “the at least one second connection” in lines 15-16, claim 6 recites the limitation "the at least one respective connection" in line 2, claim 7 recites the limitation " the at least one respective connection" in line 2, claim 8 recites the limitation " the at least one respective connection" in lines 2-3, claim 13 recites the limitation “the first connection” in line 2, claim 21 recites the limitations "the at least one first connection" in line 14 and “the at least one second connection” in line 15, and claim 22 recites the limitations "the respective regulating chamber" in lines 14-15 and "the regulating chamber" in line 17.  There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-13, 15-17, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clausen (U.S. Patent 4,286,624).
Regarding claim 1, Clausen discloses a multi-way valve (56, 56’) for controlling a refrigerant circuit of a refrigeration system with a heat pump function,
having a housing 58 which has two end faces 95/102 mutually opposite or assigned to each other that each comprise an insertion opening (through the open centers of 95/102) and a first insertion opening (through the open center of 95) is adjoined by a first regulating chamber 88 and a second insertion opening (through the open center of 102) is adjoined to a second regulating chamber 89,
with a first multi-way valve arrangements 62/65/66 which is insertable in the first regulating chamber and a second multi-way valve arrangement (63/65/66 (FIG. 7 embodiment) or 63/115/116 (FIG. 8 embodiment)) which is insertable in the second regulating chamber, wherein the first and the second multi-way valve arrangement comprise at least one base body 59/60 and a rotary slide valve arrangement 62/63,
with a respective connection (70/71, 80/81) in the housing, that open into the respective regulating chamber, and
with at least further connections in the housing,
wherein the at least one first connection 70/71 opens into a first channel 105 extending (stretching) between (in the space that separates) the regulating chambers and the at least one second connection 80/81 opens into a second channel 106 extending (stretching) between (in the space that separates) the regulating chambers in which the rotary slide valve arrangements are positioned (FIG. 2, 7, 8; Col. 6 ln 17-Col. 9 ln 7).
Regarding claim 2, Clausen discloses the housing comprises two regulating chambers aligned with a longitudinal axis of the housing (FIG. 2, 7, 8).
Regarding claim 3, Clausen discloses the insertion openings in the housing are each closed by the base body of each multi-way valve arrangement (FIG. 2, 7, 8).
Regarding claim 4, Clausen discloses the rotary slide valve arrangements are each driven by a respective shaft 65/115 and the shafts of the multi-way valve arrangements arranged relative to each other in the housing lie along a common longitudinal axis (FIG. 8).
Regarding claim 5, Clausen discloses the opposing first regulating chambers and the second regulating chamber are connected to two channels 105/106 arranged coaxially to the longitudinal axis of the housing and extending between the two rotary slide valve arrangements of the multi-way valve arrangements (FIG. 8).
Regarding claim 6, Clausen discloses the at least one respective connection opening into the regulating chamber is oriented tangentially to the regulating chamber (FIG. 8).
A chamber is a void, so any extension can be viewed as tangential depending on from what angle is considered.
Regarding claim 7, Clausen discloses the at least one respective connection opening into the regulating chamber and the at least one respective connection provided between the two rotary slide valve arrangements of the multi-way valve arrangements are aligned in the same direction on the housing (FIG. 8).
All elements on or within the housing, including openings which are merely voids that extend in all directions, are aligned with each other regardless from the direction upon which one chooses to view them.
Regarding claim 8, Clausen discloses the housing has, at least in sections, a rectangular cross-section (as seen in FIG. 7) the at least one respective connection lying in the regulating chamber and the further connections opening into the channels are aligned with a same side face of the housing (FIG. 3) and the at least one further connection of a further regulating chamber is aligned with an adjacent or opposite side face of the housing (FIG. 3, 7).
Regarding claim 9, Clausen discloses each multi-way valve arrangement comprises a drive 66/116 that drives a shaft 65/115 connected to the rotary slide valve arrangement (FIG. 8; Col. 8 ln 37-Col. 9 ln 7).
Regarding claim 10, Clausen discloses the first and second multi-way valve arrangements are drivable by a common control 66 (FIG. 7).
Regarding claim 12, Clausen discloses a side surface of the housing (left or right side as seen in FIG. 3)is free of connections and forms an arrangement interface (FIG. 3).
Regarding claim 13, Clausen discloses the first connection leading to the first regulating chamber is arranged as an inlet (Col. 6 ln 23-30) for the refrigerant (MPEP 2115, the material or article worked upon does not limit an apparatus claim) and the first multi-way valve arrangement is arranged on a high pressure side of the housing in all switching positions of the rotary slide valve arrangements and the second multi-way valve arrangement opposite the first multi-way valve arrangement is arranged on a low pressure side of the housing (FIG. 2, 7, 8).
High and low are relative term not specified in the specification, and thus accordingly the fluid passing through the valve assemblies is considered both high and low c depending upon the metric used to determine high or low pressure.
Regarding claim 15, Clausen discloses the first and second multi-way valve arrangements have the same base body and connection interface for a same drive 66 (FIG. 7).
Regarding claim 16, Clausen discloses the first and second multi-way valve arrangements comprise, between the base body and the rotary slide valve arrangement, a driver 66/116 rotatably driven by a shaft 65/115 and rotatably driving a respective rotary slide valve 62/63 of the rotary slide valve arrangements (FIG. 8).
Regarding claim 17, Clausen discloses wherein the rotary slide valve arrangement of the first multi-way valve arrangement is formed by the first rotatable rotary slide valve and a second rotary slide support 96/104, that is held in abutment against the base of the regulating chamber under pressure of the  fluid (FIG. 8; Col. 6 ln 51-Col. 7 ln 48).
Regarding claim 21, Clausen discloses a multi-way valve (56, 56’) for controlling a refrigerant circuit of a refrigeration system with a heat pump function,
having a housing 58 which has two end faces 95/102 mutually opposite or assigned to each other that each comprise an insertion opening (through the open centers of 95/102) and a first insertion opening (through the open center of 95) is adjoined by a first regulating chamber 88 and a second insertion opening (through the open center of 102) is adjoined to a second regulating chamber 89, 
with a first multi-way valve arrangement 62/65/66 which is insertable in the first regulating chamber and a second multi-way valve arrangement (63/65/66 (FIG. 7 embodiment) or 63/115/116 (FIG. 8 embodiment)) which is insertable in the second regulating chamber, wherein the first and the second multi-way valve arrangement comprise at least one base body 59/60 and a rotary slide valve arrangement 62/63,
with a respective connection (70/71, 80/81) in the housing that opens into the respective regulating chamber, and 
with at least further connections in the housing,
wherein the at least one first connection 70/71 opens into a first channel 105 extending (stretching) between (in the space that separates) the regulating chambers and the at least one second connection 80/81 opens into a second channel 106 extending (stretching) between (in the space that separates) the regulating chambers in which the rotary slide valve arrangements are positioned,
wherein the first multi-way valve arrangement is insertable into the first regulating chamber and the first connection designed as an inlet (Col. 6 ln 23-30), is pressurizable and the refrigerant (MPEP 2115, the material or article worked upon does not limit an apparatus claim) is transferred into one or both channels,
wherein the rotary slide valve arrangement of the second multi-way valve arrangement having a rotary slide valve and a rotary slide support 96/104 and is configured for a flow direction of the refrigerant (MPEP 2115, the material or article worked upon does not limit an apparatus claim) from the two channels to the second regulating chamber and acts first on the rotary slide support (FIG. 2, 7, 8; Col. 6 ln 17-Col. 9 ln 7).
Regarding claim 22, Clausen discloses a multi-way valve (56, 56’) for controlling a refrigerant circuit of a refrigeration system with a heat pump function,
having a housing 58 which has two end faces 95/102 mutually opposite or assigned to each other that each comprise an insertion opening (through the open centers of 95/102) and a first insertion opening (through the open center of 95) is adjoined by a first regulating chamber 88 and a second insertion opening (through the open center of 102) is adjoined to a second regulating chamber 89,
with a first multi-way valve arrangement 62/65/66 which is insertable in the first regulating chamber and a second multi-way valve arrangement (63/65/66 (FIG. 7 embodiment) or 63/115/116 (FIG. 8 embodiment)) which is insertable in the second regulating chamber, wherein the first and the second multi-way valve arrangement comprise at least one base body 59/60 and a rotary slide valve arrangement 62/63, wherein the rotary slide valve arrangement of the second multi-way valve arrangement is constructed differently compared to the rotary slide valve arrangement of the first multi- way valve arrangement (constructed as mirror images of each other and therefore not constructed in the same orientation),
with a respective connection (70/71, 80/81) in the housing that open into the respective regulating chamber, and
with at least further connections in the housing, which open into at least one channel 105/106 extending (stretching) between (in the space that separates) the regulating chamber (FIG. 2, 7, 8; Col. 6 ln 17-Col. 9 ln 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Clausen in view of Ebitsch (DE202012102798).
Regarding claim 11, Clausen discloses the claimed invention substantially as claimed, as set forth above for claim 9.
Clausen further discloses the drive is a manual control lever 66 and a longitudinal axis of the drives is oriented differently from the lateral side of the housing on which the plurality of connections is provided (FIG. 7, 8).
Clausen is silent regarding the drive of the multi-way valve arrangements comprises a flat rectangular housing and a longitudinal axis of the housings of the drives is oriented differently from the lateral side of the housing on which the plurality of connections is provided.
However, Ebitsch teaches a multi-way valve arrangement (3, 4, 9, 10) comprising a flat rectangular housing (at 12 and 13 as seen in FIG. 4) and a longitudinal axis of the housings of the drives is oriented differently from the lateral side of the housing on which the plurality of connections is provided (FIG. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Clausen, by adding a housing about the drive mechanism, as taught by Ebitsch, for the purpose of protecting the operating shaft from being damaged by extending above the body portion 59.

Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER D BALLMAN/               Examiner, Art Unit 3753                                                                                                                                                                                         
/CRAIG M SCHNEIDER/           Supervisory Patent Examiner, Art Unit 3753